DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive.
Applicant argued on the Remark, pages 10-12 Cheng et al. fails to teach a UE receives a message via a shared channel of the primary cell, wherein the received message includes information identifying at least one non- primary cell associated with the base station;
monitor downlink channels of the identified at least one non-primary cell based on the received message from the base station; and
receive data over a downlink channel of at least one of the identified at least non-primary cell based on the monitored downlink channels.
Examiner does not agree because Cheng et al. discloses a soft handoff of a mobile station communicating PDUs with a cell A (a primary cell) to a target cell B (non-primary cell) (see col.1; lines 32-49). 
In col.2; lines 25-60; the mobile station determines that cell switching should occur from the serving cell A to the target cell B while receiving packets from the serving cell A, 
The controller, in response to the indication, switches the packet transmission from the first serving cell A to the target service cell B (col.2; lines 33-38; and fig.5; steps 60,68; col.7; lines 45-65; the UE decodes data frame and monitors data frame from serving BTS “receiving a message via a shared channel of the primary cell, wherein the received message includes information identifying at least one non-primary cell associated with the base station”); and 
the second target cell B transmits data packets to the mobile station (col.2; lines 35-38; receive data over a downlink channel of at least one of the identified at least non-primary cell based on the monitored downlink channels).   
Examiner believes the teaching of Cheng et al. meets the claimed limitation argued above. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another 

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claims 1-10 are rejected under pre-AlA 35 U.S.C. 102(e) as being anticipated by
Cheng et al. (US Pat.7,848,290).
In claims 1,6 Cheng et al. discloses a wireless transmit/receive unit (WTRU)
comprising a wireless transceiver; and a processor, wherein the wireless transceiver and
the processor cause the WTRU (see fig.1; col.1; lines 30-35; a MS is well-known in the
art to include a transceiver and processor. The Ms is moving from cell A ( primary cell)
to cell B (non-primary cell) under the serving of a Base station Transceiver) to:
perform wireless communications with a primary cell associated with a base station (see col.1; lines 32-42; cell A (primary cell) delivers the PDUs/ data frames to the Ms via forward shared channel).

The controller, in response to the indication, switches the packet transmission from the first serving cell A to the target service cell B (col.2; lines 33-38; and fig.5; steps 60,68; col.7; lines 45-65; the UE decodes data frame and monitors data frame from serving BTS
(receive a message via a shared channel of the primary cell, wherein the received message includes information identifying a plurality of non-primary cells associated with the base station); 
 monitor downlink channels of the identified plurality of non-primary cells based on the received message from the base station (col.2; lines 27-34; the MS determines that switching of forward link transmission (DL shared channel) should occur from the serving cell A to the target cell B, transmits an indication to switch to the forward link transmission ( DL shared channel) to the controller/BTS. The controller switches the data packet transmission from the serving cell A to the target cell B (monitor DL channels of the identified at least one non-primary cell); and receive data over a downlink channel of at least one of the identified plurality of non-primary cells based on 

In claims 5,10 Cheng et al. discloses wherein the received message further includes information identifying a plurality of shared downlink data channels of the at least non- primary cell (see col.3; lines 4-9; the indication to switch the cell may be a Walsh code
cover of the target cell B).

In claims 2,7 Cheng et al. discloses wherein the received message is received over a shared downlink channel via the primary cell (see col.2; lines 56-58; the data packets may be transmitted from the cells to the MS on a forward shared channel),
and wherein the information identifying the plurality of the at least one non-primary cells is control information (see col.3; lines 1-8; the BTS determines an indicator to switch the cell which may include Walsh code cover of the target cell B).

In claims 3, 8 Cheng et al. discloses the shared downlink channel is one of a plurality of
shared downlink channels of the primary cell (col.1; lines 38-43; prior to switching, cell A
sends data frames to the MS via a Forward shared channel).


information (see col.5; lines 28-34; the Ms decodes ACK/NACK transmission occur at
serving cell A).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413